IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-20900
                         Conference Calendar



J.W. MCCOWAN,

                                          Petitioner-Appellant,

versus

THE STATE OF TEXAS,

                                          Respondent-Appellee.

                       ---------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CV-1440
                       ---------------------
                         December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     J.W. McCowan, Texas prisoner #786708, filed an appeal from

the district court’s dismissal of his petition for a writ of

mandamus.   See 28 U.S.C. § 1361.   The district court dismissed

the petition for lack of subject-matter jurisdiction.     McCowan

now moves this court for a voluntary dismissal of his appeal

without prejudice.

     Section 1361 does not provide jurisdiction for McCowan’s

suit because he does not seek to compel performance from an

officer or employee of the United States.      McCowan concedes that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20900
                                - 2 -

he cannot establish jurisdiction.   The instant appeal, however,

does not qualify for dismissal without prejudice.   See Fed.

R. App. P. 42(b); 5th Cir. R. 42.4.   Accordingly, the appeal is

DISMISSED with prejudice.